Citation Nr: 9930409	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for blood disease.

2.  Entitlement to service connection for infections.

3.  Entitlement to service connection for a hearing loss 
disability.

4.  Entitlement to an increased evaluation for residuals of 
infectious mononucleosis with generalized lymphadenopathy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Competent evidence of a blood disease is not of record.

2.  Competent evidence of an infection is not of record.

3.  Competent evidence of a hearing loss disability is not of 
record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for blood disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for infections is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for a hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for blood disease, 
infections, and a hearing loss disability.  It is necessary 
to determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Service connection for sensorineural hearing loss (organic 
disease of the nervous system) may be established if manifest 
to a degree of 10 percent within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

The veteran's DD 214 shows that the veteran served in Vietnam 
as a combat engineer.  Thus, it appears that the veteran may 
be a combat veteran, which entitles him to application of 38 
U.S.C.A. § 1154(b) (West 1991).  That statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Although section 1154(b) does relax the evidentiary 
requirements for what occurred in service.  Id.  First, "it 
must be determined whether the veteran has proffered 
'satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.'" Id.  Second, "it 
must determined whether the proffered evidence is 'consistent 
with the circumstances, conditions, or hardships of such 
service.'" Id. If both requirements are met, then the VA 
shall accept the veteran's evidence as "sufficient proof of 
service connection," even if there is no official record of 
such incurrence.

However, in this case, section 1154 does not assist the 
veteran.  We have reviewed the file and there has been no 
allegation that any of the claimed conditions are associated 
with combat or Vietnam service.

I.  Blood disease and infections

Service medical records show no complaints, findings, or 
diagnoses of blood disease and infections.  At his January 
1970 separation evaluation, all evaluations were normal and 
laboratory findings were negative.  

An April-May 1970 VA hospitalization report indicates that 
the veteran was hospitalized for infectious mononucleosis.  
VA medical reports from May to July 1970 show diagnoses of 
serous otitis media and allergic rhinitis.

A May 1973 VA examination and subsequent hospitalization 
report referenced the veteran's history of infectious 
mononucleosis and active duodenal ulcer disease.  During the 
hospitalization, the veteran reported a 5-month history of 
intermittent hemoptysis and reported no history of recent 
exposure to any infectious diseases.  Generalized 
lymphadenopathy was noted.  Laboratory findings were 
negative.  The diagnoses at discharge included generalized 
lymphadenopathy, chronic serous otitis media, internal and 
external hemorrhoids, and peptic ulcer disease.

A May 1974 county health department report revealed a 
diagnosis of urinary tract infection.  Subsequent VA medical 
records do not contain findings or diagnoses of blood disease 
or infections.

At a September 1997 VA examination, laboratory findings were 
normal.  The diagnoses included past history of infectious 
mononucleosis and left preauricular nodule, etiology 
uncertain. 

The veteran maintains that he was hospitalized at a VA 
facility approximately one month after his discharge from 
service and treated for blood disease and infections.  The 
veteran is competent to report on that which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although he is 
competent to report that he was hospitalized (and the record 
support this) he is not competent to establish the diagnoses.  
As noted above, the evidence of record shows that the veteran 
was hospitalized shortly after discharge from service for 
infectious mononucleosis.  The Board notes that the veteran 
is service-connected for the residuals of infectious 
mononucleosis.  The evidence of record does not show findings 
of blood disease or infections not related to the veteran's 
current service-connected disability.  His assertion that he 
was hospitalized for other conditions is not competent and 
does not serve to establish a well grounded claim. 

At this time, there is no competent evidence that the veteran 
has a current blood disease or an infection.  In addition, 
there is no competent evidence that links the claimed 
conditions to service. The veteran's claims for service 
connection for blood disease and infections are not well 
grounded.  See Caluza, supra.  In the absence of proof of a 
current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertions that he has blood disease and infections 
are not competent and do not establish well grounded claims.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  As there is no 
competent evidence of current diagnoses of blood disease or 
infections, the Board concludes that the veteran's claims for 
service connection for blood disease and infections are not 
well grounded and accordingly, the claims for service 
connection blood disease and infections are denied.  38 
U.S.C.A. § 5107 (West 1991).

II.  Hearing loss disability

Service medical records show no complaints, findings, or 
diagnoses of a hearing loss disability.  At a January 1970 
audiogram just prior to separation from service, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
15
LEFT
15
15
15
0
15

VA medical records from May to July 1970 indicate that the 
veteran was seen complaining of hearing loss.  The diagnoses 
included serous otitis media and chronic allergic rhinitis.

At a May 1973 VA examination, the veteran complained of 
hearing loss on the left.  The veteran's history of bilateral 
otitis medial with allergic rhinitis was noted.  In a 
subsequent May 1973 VA hospitalization, there were no 
complaints of hearing loss reported and evaluation of the 
ears showed bilateral contracted tympanic membranes with no 
sign of infection.  Chronic serous otitis media was 
diagnosed.  VA medical records from June 1973 to March 1974 
show that the veteran was seen complaining of ear stuffiness 
and loss of hearing on the left.  The records indicate that a 
previous audiogram showed mild neurosensory loss with no 
conductive hearing loss.  The impressions included 
unexplained ear symptoms possibly serous otitis in remission, 
very mild, and allergic rhinitis.  

The veteran advanced that his hearing loss disability began 
during service.  However, service medical records, including 
an audiogram performed 2 months prior to separation from 
service, do not show a hearing loss disability.  Moreover, VA 
medical records while indicating complaints of hearing loss, 
do not show a diagnosis of a hearing loss disability meeting 
VA standards.  There is no competent medical evidence showing 
a hearing loss disability during or after service.  In the 
absence of current disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  Moreover, the veteran has not 
submitted any competent evidence that he has a current 
hearing loss disability.  In view of the absence of competent 
medical evidence of a hearing loss disability, the veteran's 
allegation that there is some relationship to inservice 
duties is unsupported.  Therefore the claim for service 
connection for bilateral hearing loss disability is not well 
grounded.  Accordingly, the claim for service connection for 
a hearing loss disability is denied.  38 U.S.C.A. § 5107 
(West 1991).



ORDER

Service connection for blood disease is denied.  Service 
connection for infections is denied.  Service connection for 
a hearing loss disability is denied.


REMAND

The Board observes that July 1973 and October 1997 rating 
decisions indicate that the veteran currently has a 30 
percent evaluation for residuals of infectious mononucleosis 
with generalized lymphadenopathy under Diagnostic Codes 7799-
7713.  

However, in the October 1997 rating decision ISSUE, and 
Statement of the Case and the Supplemental Statement of the 
Case, the RO reported that mononucleosis with generalized 
lymphadenopathy is 0 percent.  Moreover, the RO, in the 
statement of the case, had not provided the applicable 
Diagnostic Codes considered for an increased evaluation for 
residuals of infectious mononucleosis with generalized 
lymphadenopathy.  In essence, the actions of the RO are 
fundamentally defective and violate due process. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should evaluate the veteran's 
claim for an increased evaluation for 
residuals of infectious mononucleosis 
with generalized lymphadenopathy from 
his current 30 percent evaluation.  In 
doing so, the RO should consider and set 
forth the applicable Diagnostic Codes 
for such evaluation.

2.  Since it has been argued that the 
veteran has been treated for the 
condition, the parties are informed that 
the veteran must submit that evidence to 
the RO.

In accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

